DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18 and 20-22 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (HE) (US 2017/0250234 A1).
In regards to claim 1, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses a light emitting device (Fig. 1) comprising: an anode (item 2); a light emitting layer (items 3, 4, 5, 3 plus 4, 4 plus 5 or 3 plus 4 plus 5) on the anode (item 2); an electron transport layer (items 5, 51 or 52) on the light emitting layer (item 3, 4 or 3 plus 4), the electron transport layer (items 5, 51 or 52) comprising a first component and a second component (items 51 and 52 or vice versa), the first component (items 51 or 52) including a heterocyclic compound having atoms with lone-pair electrons (claims 5, 6, 19, paragraphs 50-57, table 1), and the second component (items 51 or 52) including at least one of an electron-injecting metal (claim 5, paragraphs 50-57, table 1), wherein a volume of the second component in the electron transport layer is less than a volume of the first component in the electron transport layer (claims 5, 6, 19, paragraphs 50-57, table 1); and a cathode (item 6) on the electron transport layer (items 5, 51 or 52), the cathode (item 6) comprising a metal component (paragraph 78); and a first organic layer (item 7) comprising a third component, the first organic layer (item 7) over a first surface (top surface) of the cathode (item 6), wherein the first surface (top surface) of the cathode (item 6) is opposite a second surface (bottom surface) of the cathode (item 6), and the electron transport layer (items 5, 51 or 52, paragraphs 23, 28-33, 50, 56, 71, 80-85) is directly in contact (paragraphs 23, 28-33, 50, 56, 71, 80-85) with the second surface of the cathode (item 6), and wherein the atoms with the lone-pair electrons of the first component are bonded to the metal component constituting the cathode (item 6) at the second surface of the cathode (item 6), but does not specifically disclose a first organic layer comprising a third component as a same material as the first component and a transition metal.
	It would have been obvious to modify the invention to include a first organic layer comprising a third component as a same material as the first component and a transition metal for the purpose of design choice, desired/optimum performance and possible manufacturing 
In regards to claim 3, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses the first organic layer (item 7) is in direct contact with the first surface of the cathode (item 6). 
In regards to claim 4, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses wherein an upper surface of the electron transport layer (items 5, 51 or 52) includes horizontally continuous bonds between the atoms with lone-pair electrons in the electron transport layer (items 5, 51 or 52) and the metal component constituting the cathode (item 6), the upper surface between the electron transport layer (items 5, 51 or 52) and the cathode (item 6). 
In regards to claim 5, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses wherein the first surface (top surface of item 6) of the cathode (item 6), between the first organic layer (item 7) and the cathode (item 6), includes bonds between the atoms with lone-pair electrons in the first organic layer (item 7) and the metal component constituting the cathode (item 6). 
In regards to claim 6, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses wherein an interface between the cathode (item 6) and the electron transport layer (items 5, 51 or 52) includes a bonding unit having horizontally continuous arrangement of bonds between the atoms with lone-pair electrons and the metal component constituting the cathode (item 6), and particles of the metal component constituting the cathode (item 6) are arranged as a layered structure on the bonding unit, wherein the particles of the metal component constituting the cathode (item 6) are arrange without aggregation in the cathode 
In regards to claim 7, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses wherein the metal component of the cathode (item 6) comprises one of a transflective metal or a transflective metal alloy (paragraph 45). 
In regards to claim 8, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses wherein the metal component of the cathode (item 6) further comprises a transition metal (paragraph 45). 
In regards to claim 9, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses wherein the electron-injecting metal is one selected from a transition metal, an alkali metal, and an alkali earth metal (claims 5, 6, 19). 
In regards to claim 18, HE (claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses and electronic device (Fig. 1) comprising: an anode (item 2); an organic layer (items 3, 4, 5, 3 plus 4, 4 plus 5 or 3 plus 4 plus 5) on the anode (item 2); the organic layer (items 3, 4, 5, 3 plus 4, 4 plus 5 or 3 plus 4 plus 5) comprising a first component and a second component (items 51 and 52), the first component (items 51 or 52) including a heterocyclic compound having atoms with lone-pair electrons (claims 5, 6, 19, paragraphs 50-57, table 1), and the second component (items 51 or 52) including at least one of an electron-injecting metal (claims 5, 6, 19,  paragraphs 50-57, table 1), wherein a volume of the second component is less than a volume of the first component in the organic layer (layer (items 3, 4, 5, 3 plus 4, 4 plus 5 or 3 plus 4 plus 5, claims 5, 6, 19, paragraphs 50-57, table 1); and a cathode (item 6) on the organic layer (items 3, 4, 5, 3 plus 4, 4 plus 5 or 3 plus 4 plus 5), the cathode (item 6) comprising a metal component (paragraph 78), and an additional organic layer (item 7) comprising a third component, the addition al organic layer (item 7) over a first surface (top surface) of the cathode (item 6), wherein the first surface (top surface) of the cathode (item 6) is opposite a second surface (bottom surface) of the cathode, and the electron transport layer (items 5, 51 or 52) is directly in contact (paragraphs 23, 28-33, 50, 56, 71, 80-85) with the second surface (bottom surface) of the cathode (item 6), and wherein at least one of the atoms with the lone-pair electrons of the first component is bonded to the metal component constituting the cathode (item 6), but does not specifically disclose and additional organic layer comprising a third component as a same material as the first component and a transition metal.
	It would have been obvious to modify the invention to include an additional organic layer comprising a third component as a same material as the first component and transition metal for the purpose of design choice, desired/optimum performance and possible manufacturing time/cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 20, HE does not specifically disclose wherein the additional organic layer includes at least one of a same material as the second component. 
It would have been obvious to modify the invention to include an additional organic layer includes at least one of a same material as the second component for the purpose of design choice, desired/optimum performance and possible manufacturing time/cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 21 and 22, HE (paragraphs, 23, 38-33, 50, 56, 71, 80-85, claims 1-3, 5, 6, 17, 19, Fig. 1 and associated text) discloses comprising a metallic bond of the metal (item 6) and the electron-injecting metal and an additional bond between the second component (items 51 or 52) in the electron transport layer (items 5, 51 or 52) and the metal component constituting the cathode (item 6), between the electron transport layer (items 5, 51 or 52) and the second surface of the cathode (item 6).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (HE) (US 2017/0250234 A1) in view of JUNG et al. (JUNG) (WO 2018/124750 also known as US 2019/0103560 A1 which is being used as English translation).
In regards to claim 10, HE does not specifically disclose wherein the electron transport comprises lithium quinolone. 
In regards to claim 10, JUNG (paragraphs 64, 92, 150, 246, 252, Fig. 1 and associated text) discloses wherein the electron transport layer comprises lithium quinoline (compound 25: LiQ/ 2:1). 
	It would have been obvious to modify the invention to include an electron transport layer that comprises lithium quinoline, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 11, HE as modified by JUNG does not specifically disclose wherein the first organic layer comprises lithium quinoline. 
	It would have been obvious to modify the invention to include a first organic layer that comprises lithium quinoline, since it has been held to be within the general skill of a worker in 
In regards to claim 12, HE does not specifically disclose wherein the cathode has a thickness of 100 .ANG. or less. 
In regards to claim 12, JUNG (paragraphs 150, Fig. 1 and associated text) discloses wherein the anode or cathode can have  thickness between 7 and 15 nm (70 to 150 angstroms), thus a thickness of 100 .ANG. or less. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of HE with the teachings of JUNG for the purpose of design choice and reflection characteristics.
Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (HE) (US 2017/0250234 A1) in view of Choi et al. (Choi) (US 2014/0353611 A1 now US 9,331,308 B2).
In regards to claims 13, HE discloses all the claim limitations except (See rejections above of claims 1 and 18) except a substrate including a light emission area that emits light and a light transmission area that transmits light; and a cathode on the light emitting layer and disposed in both the light emitting area and the light transmission area, the cathode comprising a metal component; a first organic layer comprising a third component as a same material as the first component and a transition metal.

In regards to claim 13, Choi (Figs.3, 12, 33 34 and associated text) discloses a substrate (item 101) including a light emission area (PA, Fig. 34) that emits light and a light transmission area (TA, Fig. 34) that transmits light; and a cathode (items 122, 422) on the light emitting layer (EML of item 120) and disposed in both the light emitting area (PA) and the light transmission area (TA), the cathode (items 122, 422) comprising a metal component.
In regards to claim 14, Choi (Figs.3, 12, 33 34 and associated text) discloses comprising a second organic layer (paragraphs 84-88, item HIL, HTL, EIL or ETL of item 120) provided between the anode and the light emitting layer (EML of item 120), wherein the second organic layer (paragraphs 84-88, item HIL, HTL, EIL or ETL of item 120) is provided throughout the light emission area (PA) and the light transmission area (TA). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of HE with the teachings of Choi for the purpose of improving image quality (Abstract).
In regards to claims 15-17, HE discloses all the claimed limitations (See rejections above of claims 3, 4 and 5 above), but does not specifically disclose a first organic layer further comprising a transition metal.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 10, 2021